Citation Nr: 1218923	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  10-15 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include dysthymic disorder and post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel








INTRODUCTION

The Veteran served on active duty from January 1966 to March 1966. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In a May 2010 communication, the Veteran withdrew his request for a hearing at the RO.  38 C.F.R. § 20.704(e) (2011). 

In November 2010, the Board reopened and denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which in a June 2011 Order, granted the parties' Joint Motion, vacating in part the Board's November 2010 decision and remanding the claim of entitlement to service connection for an acquired psychiatric disorder for compliance with the terms of the Joint Motion.  

The Board remanded this appeal in October 2011 in order to comply with the June 2011 Court Order and Joint Motion.  It has now been returned for further appellate review. 

The Board notes that the Veteran has been diagnosed with dysthymic disorder and probable major depression.  The Veteran has also claimed service connection for PTSD.  The Court has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the claim has been styled as set forth above. 

It should be further noted that the electronic record (Virtual VA) contains VA medical records that are not in the claims folder.  However, these records were received in February 2012, which is prior to the most recent supplemental statement of the case that was issued in April 2012.  Therefore, the Board may proceed with adjudication of the Veteran's claim without fear of prejudice to his appeal.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Board regrets the additional delay, but remand is required by information received subsequent to the October 2011 remand.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has developed a psychiatric disability as a result of active service.  He believes that he suffered verbal abuse and mistreatment during active service.  In particular, he asserts that while he completed basic training, he failed the written examination and was discharged due to his knowledge of the English language.  He reports that he became very depressed after being discharged from the Army and that he continues to suffer from recurrent depression to the present day.  

As requested in the October 2011 Board remand, the Veteran was afforded a VA examination in January 2012.  This examination noted that the Veteran had sustained a serious work related injury after discharge from service.  Other evidence notes that this injury resulted in the amputation of one of the Veteran's upper extremities and permanent disfigurement to the other upper extremity.  The January 2012 examiner adds that the Veteran has been in receipt of both Social Security Disability benefits and benefits from the State Insurance Fund from around 1973 to 1974.  

There has been no attempt to obtain the records relating to the award of the Veteran's Social Security Disability benefits.  

The Board notes that VA is obligated to make as many requests as necessary to obtain relevant records from a Federal department or agency.  This includes records from the Social Security Administration (SSA).  38 C.F.R. § 3.159(c)(2) (2011).  

The Court has held that VA has a duty to acquire both the SSA decision and the supporting medical records pertinent to a claim.  See Dixon v. Gober, 14 Vet. App. 168, 171 (2000); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  However, in Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010), the Federal Circuit held that VA's duty to obtain SSA records was not absolute, and that the duty only extends when the records are believed to be relevant.  

Here, the record suggests that the primary reason for the disability award was the severe injury to the Veteran's upper extremities.  However, because the Veteran contends that he developed depression immediately after service to the extent that he attempted suicide, and that he has suffered continuously from depression since his March 1966 discharge, and as the earliest post service medical records in the claims folder date from only 2001, the potential relevancy of the SSA records cannot be ignored.  Any evidence of treatment for depression at the time of the SSA disability award could potentially support the Veteran's contentions of continuity of symptomatology.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain from the Social Security Administration the records pertinent to the Veteran's award of Social Security disability benefits in approximately 1973 or 1974 as well as the medical records relied upon concerning that claim.

2.  Obtain from the Puerto Rico State Insurance Fund or equivalent agency the records pertinent to the Veteran's award of Social Security disability benefits in approximately 1973 or 1974 as well as the medical records relied upon concerning that claim.

3.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



